EXHIBIT 10.1

TOTAL SYSTEM SERVICES, INC.

SENIOR EXECUTIVE STOCK OPTION AGREEMENT (2015)

THIS AGREEMENT (“Agreement”) is made effective as of February 27, 2015, by and
between TOTAL SYSTEM SERVICES, INC., a Georgia corporation (the “Company”), with
its principal office at One TSYS Way, Columbus, Georgia, and you (“Option
Holder”), an employee of the Company, its Affiliate or its Subsidiary.

W I T N E S S E T H:

WHEREAS, the Board of Directors of the Company has adopted the Total System
Services, Inc. 2012 Omnibus Plan (the “Plan”); and

WHEREAS, the Company recognizes the value to it of the services of the Option
Holder and intends to provide the Option Holder with added incentive and
inducement to contribute to the success of the Company; and

WHEREAS, the Company recognizes the potential benefits of providing employees
the opportunity to acquire an equity interest in the Company and to more closely
align the personal interests of employees with those of other shareholders; and

WHEREAS, on February 27, 2015, the Compensation Committee of the Board of
Directors of the Company approved the grant to the Option Holder effective
February 27, 2015 (the “Grant Date”), pursuant to Article 6 of the Plan, of an
Option in respect of the number of Shares with an initial economic value equal
to the product of (a) the Option Holder’s base salary as of the Grant Date
multiplied by (b) 40% of his LTIP multiplier as determined by the Compensation
Committee prior to the Grant Date. The Compensation Committee also designated
the Option a Nonqualified Stock Option and fixed and determined the Option price
and exercise and termination dates as set forth below.

NOW, THEREFORE, in consideration of grant of certain equity interests to you in
connection with your employment, and your continued employment, by the Company,
its Affiliate or its Subsidiary, the mutual promises and representations herein
contained and other good and valuable consideration, it is agreed by and between
the parties hereto as follows

1. The terms, provisions and definitions of the Plan are incorporated by
reference and made a part hereof. All capitalized terms in this Agreement shall
have the same meanings given to such terms in the Plan except where otherwise
noted.

2. Subject to and in accordance with the provisions of the Plan, the Company
hereby grants to the Option Holder a Nonqualified Stock Option to purchase, on
the terms and subject to the conditions hereinafter set forth, all or any part
of the aggregate shares of the common stock (par value $0.10 per share) so
granted of the Company at the purchase price of $38.20 per Share, exercisable in
the amounts and at the times set forth in Section 3 below, unless the
Compensation Committee, in its sole and exclusive discretion, shall authorize
the Option Holder to exercise all or part of the Option at an earlier date.

3. The Option will vest over the period February 27, 2015 – February 27, 2018
(the “Vesting Period”) in accordance with the following schedule:

 

If employment

continues through

   Percentage of
Option Vested

February 27, 2016

   33%

February 27, 2017

   67%

February 27, 2018

   100%

(a) In the event of Option Holder’s death or total and permanent disability, the
Option shall become 100% vested and Option Holder (or the legal representative
of Option Holder’s estate or legatee under Option Holder’s will) shall be able
to exercise the Option in full for the remainder of the Option’s term.

(b) If Option Holder retires from the Company, its Affiliate or its Subsidiary
on or after the date Option Holder attains age 65, or age 62 with 15 or more
years of service, Option Holder shall be able to exercise the Option, as
follows:



--------------------------------------------------------------------------------

(i) If Option Holder retires on or before February 27, 2016, the Option will
vest and become exercisable for a percentage of the Option, with such percentage
to be expressed as the ratio of the number of months since the Grant Date that
Option Holder has been employed to 36. Partial months of employment will be
counted as full months for purposes of this proration calculation. To the extent
the Option is exercisable pursuant to this subparagraph; it will be exercisable
for the remainder of the Option’s term.

(ii) If Option Holder retires after February 27, 2016, the Option Holder shall
be deemed to have continued employment through the end of the Vesting Period and
the Option shall become 67% vested on February 27, 2017 and 100% vested on
February 27, 2018, and Option Holder shall be able to exercise the Option in
full for the remainder of the Option’s term.

If Option Holder is involuntarily terminated by the Company or its Affiliate or
Subsidiary, Option Holder will not be considered to have “retired” for purposes
of this Section 3(b), regardless of whether Option Holder’s separation of
employment occurs on or after the date Option Holder attains age 65, or age 62
with 15 or more years of service, unless the Committee determines otherwise, in
its sole discretion. Furthermore, if Option Holder violates any of the covenants
referenced in Section 9, his unvested Options shall be immediately forfeited.

(c) In the event of Option Holder’s separation of employment for any reason
other than the reasons listed in Section 3(a) or 3(b), Option Holder shall be
able to exercise the vested portion of the Option, determined as of the date of
separation of employment, for 90 days following the date of such separation of
employment. In the event of a Change of Control (as defined in Section 2.8 of
the Plan), any applicable terms of Section 8 will supersede the terms of this
Section 3.

Unless sooner terminated as provided in the Plan or in this Agreement, the
Option shall terminate, and all rights of the Option Holder hereunder shall
expire, on February 26, 2025. In no event may the Option be exercised after
February 26, 2025.

4. The Option or any part thereof, may, to the extent that it is vested and
exercisable, be exercised in the manner provided in the Plan. Payment of the
aggregate Option price for the number of Shares purchased and any withholding
taxes shall be made in the manner provided in the Plan.

5. The Option or any part thereof may be exercised during the lifetime of the
Option Holder only by the Option Holder and only while the Option Holder is in
the employ of the Company, except as otherwise provided in the Plan.

6. Unless otherwise designated by the Compensation Committee, the Option shall
not be transferred, assigned, pledged or hypothecated in any way. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of a
nontransferable Option or any right or privilege confirmed hereby contrary to
the provisions hereof, the Option and the rights and privileges confirmed hereby
shall immediately become null and void.

7. In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, or other change in corporate structure affecting the Company’s
Shares, any necessary adjustment shall be made in accordance with the provisions
of Section 4.4 of the Plan.

8. In the event of a Change of Control (as defined in Section 2.8 of the Plan),
the following provisions shall apply to the Option:

(a) If the Company is the surviving entity and any adjustments necessary to
preserve the intrinsic value of the Option Holder’s outstanding Option have been
made, or the Company’s successor at the time of the Change of Control
irrevocably assumes the Company’s obligations under the Plan and this Agreement
or replaces the Option Holder’s outstanding Option with stock options having
substantially the same intrinsic value and having terms and conditions no less
favorable to the Option Holder than those applicable to the Option immediately
prior to the Change of Control (collectively, an “Equitable Assumption or
Replacement”), and if the Option Holder’s employment is terminated within two
years following the date of such Change of Control either (i) by the Company for
any reason other than Cause or (ii) by the Option Holder for Good Reason (as the
terms “Cause” and “Good Reason” are defined in the Company’s applicable Change
of Control Agreement, the provisions of which are incorporated herein by
reference), then the Option may be exercised to the extent exercisable upon such
termination pursuant to the schedule in Section 3 above. In addition, the Option
will also vest and become exercisable for an additional percentage of the Option
determined by multiplying (i) the incremental percentage of the Option that has
not yet vested and that would have become exercisable under such schedule on the
next anniversary date if Option Holder’s employment had not terminated, with
such percentage to be



--------------------------------------------------------------------------------

expressed as a number of Shares, by (ii) the ratio of the number of months since
the immediately preceding anniversary date (or since the Grant Date, if the
termination occurs prior to February 27, 2016) that Option Holder has been
employed to 12. Partial months of employment will be counted as full months for
purposes of this proration calculation. To the extent the Option is exercisable
pursuant to this Section 8(a), it will be exercisable for the remainder of the
Option’s term.

(b) If there is no Equitable Assumption or Replacement, then the Option may be
exercised to the extent exercisable upon such Change of Control pursuant to the
schedule in Section 3 above. In addition, the Option will also vest and become
exercisable for an additional percentage of the Option determined by multiplying
(i) the incremental percentage of the Option that has not yet vested and that
would have become exercisable under such schedule on the next anniversary date
if the Change of Control had not occurred, with such percentage to be expressed
as a number of Shares, by (ii) the ratio of the number of months since the
immediately preceding anniversary date (or since the Grant Date, if the Change
of Control occurs prior to February 27, 2016) through the date of the Change of
Control to 12. Partial months of employment will be counted as full months for
purposes of this proration calculation.

9. By acceptance of this Option via electronic execution of this Agreement, you
agree to the terms and conditions of the Restrictive Covenant Agreement that is
attached hereto as Exhibit “A”, the provisions of which are incorporated herein
and made a part of this Agreement by this reference.

Any notice to be given to the Company shall be addressed to the General Counsel
of the Company at One TSYS Way, Post Office Box 1755, Columbus, Georgia 31901.

10. Nothing herein contained shall affect the right of the Option Holder to
participate in and receive benefits under and in accordance with the provisions
of any pension, insurance or other benefit plan or program of the Company as in
effect from time to time and for which the Option Holder is eligible.

11. Nothing herein contained shall affect the right of the Company, subject to
the terms of any written contractual arrangement to the contrary, to terminate
the Option Holder’s employment at any time for any reason whatsoever.

12. This Agreement shall be binding upon and inure to the benefit of the Option
Holder, his personal representatives, heirs, legatees. However, neither this
Agreement nor any rights hereunder shall be assignable or otherwise transferable
by the Option Holder except as expressly set forth in this Agreement or in the
Plan.

13. If this Award and the Shares acquired upon exercise of this Option are
subject to recovery under any law, government regulation or stock exchange
listing requirement, this Award and the Shares shall be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement) and the Committee shall require that Option Holder
reimburse the Company all or part of any payment or transfer related to this
Award and the Shares.

14. Any Shares Option Holder receives pursuant to the exercise of the Option are
subject to the TSYS Share Retention Policy for Senior Executives.

15. The Company has issued the Option subject to the foregoing terms and
conditions and the provisions of the Plan. Option Holder’s acceptance of the
Option shall be made by electronic acknowledgement of this Agreement, and Option
Holder agrees that his electronic acknowledgment of this Agreement shall be
considered the equivalent of his written signature.

 

TOTAL SYSTEM SERVICES, INC. By:

/s/ Ryland Harrelson

Ryland Harrelson Executive Vice-President and Chief HR Officer



--------------------------------------------------------------------------------

EXHIBIT A

RESTRICTIVE COVENANT AGREEMENT

This RESTRICTIVE COVENANT AGREEMENT (this “Agreement”) is made and entered into
by and between, an executive of Total System Services, Inc. or one of its
Affiliates or Subsidiaries (‘‘Executive”), and TOTAL SYSTEM SERVICES, INC., a
Georgia corporation or one of its Affiliates or Subsidiaries (collectively the
“Company’‘). In consideration of the Company’s grant of certain equity interests
to you in connection with your employment, and your continued employment, by the
Company or one of its Affiliates or Subsidiaries, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
the parties, the parties agree as follows:

1. Acknowledgments.

(a) Executive acknowledges that during the course of Executive’s employment with
the Company, Executive has had or will have access to Confidential Information
(as defined below). Executive understands and agrees that such Confidential
Information is of great competitive importance and commercial value to the
Company and its affiliates (collectively, the “Company Group”), and that the
improper use or disclosure of such Confidential Information by Executive would
cause irreparable harm to the Company Group. Accordingly, Executive agrees that
the restrictive covenants contained in this Agreement are reasonable, fair, and
necessary to protect the Company Group’s legitimate business interests in
safeguarding its Confidential Information and that any claim or cause of action
of Executive against the Company Group will not constitute a defense to the
enforcement of such restrictive covenants.

(b) Executive acknowledges that an important part of Executive’s duties is, has
been, or will be to advance the business of the Company Group by directly or
through the supervision of others, developing and maintaining substantial
relationships with prospective or existing clients of the Company Group and/or
developing and maintaining the goodwill of the Company Group associated with
(i) an ongoing business, commercial or professional practice, or (ii) a specific
geographic location, or (iii) a specific marketing or trade area and/or
providing corporate support services for the Company Group including, but not
limited to, legal, financial, human resources, technical, communication, and
investor relations

(c) Executive acknowledges that in the course of Executive’s employment with the
Company, Executive has, does or will customarily and regularly solicit clients
or prospective clients and/or customarily and regularly engage in making sales
or obtaining contracts for products or services to be performed by others,
and/or perform each of the following duties: (i) have the primary duty of
managing the enterprise in which the Executive is employed; (ii) customarily and
regularly direct the work of two or more employees; and (iii) have the authority
to hire or fire other employees or have particular weight given to Executive’s
suggestions and recommendations as to the hiring, firing, advancement,
promotion, or any other change of status of other employees, and/or by reason of
the Company Group’s investment of time, training, money, trust, exposure to the
public, or exposure to clients, vendors, or other business relationships has
(i) gained a high level of notoriety, fame, reputation, or public persona as the
Company Group’s representative or spokesperson or (ii) gained a high level of
influence or credibility with the Company Group’s clients, vendors, or other
business relationships and/or (iii) become intimately involved in the planning
for or direction of the business of the Company Group or a defined unit of the
business of the Company Group and/or (iv) obtained selective or specialized
skills, knowledge, abilities, or client contacts or information.

2. Protection of Confidential Information.

(a) Non-disclosure of Confidential Information. From and after February 27,
2015, Executive shall hold in confidence all Confidential Information and shall
not, either directly or indirectly, use, transmit, copy, publish, reveal,
divulge or otherwise disclose or make accessible any Confidential Information to
any person or entity without the prior written consent of the General Counsel of
the Company. Executive’s obligation of non-disclosure as set forth herein shall
continue for so long as the information in question continues to constitute
Confidential Information. The restrictions in this section 2 are in addition to
and not in lieu of any other obligations of Executive to protect Confidential
Information, including, but not limited to, obligations arising under the
Company Group’s policies, ethical rules, applicable law, or any other contract
or agreement. Nothing in this Agreement is intended to or should be interpreted
as diminishing any rights and remedies the Company Group has under applicable
law related to the protection of confidential information or trade secrets.



--------------------------------------------------------------------------------

(b) Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” means data or information relating to the business of
the Company Group that has been or will be disclosed to Executive or of which
Executive becomes aware as a consequence of or through Executive’s relationship
with the Company Group and which has value to the Company Group or, if owned by
someone else, has value to that third party, and is not generally known to the
Company Group’s competitors. Confidential Information includes, but is not
limited to, trade secrets, information regarding clients, contractors and the
industry not generally known to the public, strategies, methods, books, records
and documents, technical information concerning products, equipment, services
and processes, procurement procedures, pricing and pricing techniques,
information concerning past, current and prospective clients, investors and
business affiliates, pricing strategies and price curves, plans or strategies
for expansion or acquisitions, budgets, research, financial and sales data,
communications information, evaluations, opinions and interpretations of
information and data, marketing and merchandising techniques, electronic
databases, models, specifications, computer programs, contracts, bids or
proposals, technologies and methods, training methods and processes,
organizational structure, personnel information, payments or rates paid to
consultants or other service providers, and other such confidential or
proprietary information, whether such information is developed in whole or in
part by Executive, by others in the Company Group or obtained by the Company
Group from third parties, and irrespective of whether such information has been
identified by the Company Group as secret or confidential. Confidential
Information does not include any data or information that has been voluntarily
disclosed to the public by the Company Group (except where such public
disclosure has been made by Executive without authorization) or that has been
independently developed and disclosed by others, or that otherwise enters the
public domain through lawful means.

(c) Notice to Company Group. In the event Executive is requested or required
pursuant to any legal, governmental, or investigatory proceeding or process or
otherwise to disclose any Confidential Information, Executive shall promptly
notify the General Counsel of the Company in writing (in no event later than
five business days prior to the disclosure unless disclosure is required in less
than five days, in which event Executive shall notify the Company Group as soon
as possible), so that the Company Group may seek a protective order or other
appropriate remedy, or, if it chooses, waive compliance with the applicable
provision of this Agreement. Executive shall cooperate with the Company Group to
preserve the confidentiality of such Confidential Information consistent with
applicable law or court order, and shall use Executive’s best efforts to limit
any such disclosure to the minimum disclosure necessary to comply with such law
or court order.

3. Protection Against Unfair Competition. Executive agrees and covenants that
for a period of two (2) years from and after his termination of employment with
the Company, Executive shall not, directly or indirectly, whether through
Executive or through another person or entity, perform any of the Prohibited
Activities (as defined below) in the Territory (as defined below) or any part
thereof for or on behalf of Executive or any other person or entity that
competes with the Business of the Company Group (as defined below) or any part
thereof.

(a) For purposes of this Agreement, Executive’s “Prohibited Activities” means
activities of the type conducted, provided, or offered by Executive within two
(2) years prior to his termination of employment with the Company, including
supervisory, management, operational, business development, maintenance of
client relationships, corporate strategy, community relations, public policy,
regulatory strategy, sales, marketing, investor relations, financial,
accounting, legal, human resource, technical and other similar or related
activities.

(b) For purposes of this Agreement, the “Territory” means the United States of
America, Mexico, Canada, Europe, and Brazil plus any other geographic area(s) in
which Executive is performing services for or on behalf of the Company Group as
of the date of Executive’s termination of employment.

(c) For purposes of this Agreement, the “Business of the Company Group” means
the business of (i) providing payment processing services to financial and
non-financial institutions, (ii) performing services, acquiring solutions and
related systems and integrated support services to merchant acquiring and
merchants, and related payment services to financial and nonfinancial
institutions, and (iii) providing general-purpose reloadable prepaid debit cards
and payroll cards and alternative financial services to underbanked consumers
and others, or similar or related businesses or activities conducted,
authorized, offered or provided by the Company Group within two (2) years prior
to the date of Executive’s termination of employment.

4. Non-solicitation of Clients. Executive agrees and covenants that for a period
of two (2) years from and after the date of Executive’s termination of
employment, Executive shall not solicit or attempt to solicit, directly or by
assisting others, any business from any of the Company Group’s clients,
including actively sought prospective clients, with whom Executive had Material
Contact during Executive’s employment by the Company Group for purposes of
providing products or services that are competitive with those provided by the
Company Group.



--------------------------------------------------------------------------------

(a) For purposes of this Agreement, products or services shall be considered
competitive with those provided by the Company Group if such products or
services are of the type conducted, authorized, offered or provided by the
Company Group within two (2) years prior to the date of Executive’s termination
of employment.

(b) For purposes of this Agreement, the term “Material Contact” means contact
between Executive and each client or potential client (i) with whom Executive
dealt on behalf of the Company Group, (ii) whose dealings with the Company Group
were coordinated or supervised by Executive, (iii) about whom the Executive
obtained Confidential Information in the ordinary course of business as a result
of Executive’s association with the Company Group, or (iv) who receives products
or services authorized by the Company Group, the sale or possession of which
results or resulted in possible compensation, commissions, or earnings for
Executive within two (2) years prior to the Executive’s termination of
employment.

5. Non-solicitation of Employees. Executive agrees and covenants that for a
period of two (2) years from and after the date he terminates employment,
Executive shall not solicit or attempt to solicit, directly or by assisting
others, any person who was an employee of the Company Group on, or within six
(6) months before, the date of such solicitation or attempted solicitation and
with whom Executive had contact while employed by, or serving as a director of,
the Company, for purposes of inducing such person to leave the employment of the
Company Group.

6. Non-disparagement. Executive agrees not to make, publish or communicate to
any person or entity or in any public forum (including social media) at any time
any defamatory or disparaging remarks, comments or statements concerning any of
the Company Group, any of its affiliates, or any of their respective directors,
officers and employees. Notwithstanding the foregoing, this section 6 does not
in any way, restrict or impede Executive from exercising protected rights to the
extent that such rights cannot be waived by agreement or from complying with any
applicable law or regulation or a valid order of a court of competent
jurisdiction or an authorized government agency.

7. Enforcement. Executive acknowledges and agrees that a breach of any of the
restrictive covenants set forth in this Agreement would cause irreparable damage
to the Company Group, the exact amount of which would be difficult to determine,
and that the remedies at law for any such breach would be inadequate.
Accordingly, Executive agrees that, in addition to any other remedy that may be
available at law, in equity, or hereunder, the Company Group shall be entitled
to specific performance and injunctive relief, without posting bond or other
security, to enforce or prevent any breach of any of the restrictive covenants
set forth in this Agreement. In any action for injunctive relief, the prevailing
party will be entitled to collect reasonable attorneys’ fees and other
reasonable costs from the non-prevailing party.

8. Tolling. In the event the enforceability of any of the restrictive covenants
in this Agreement are challenged in a claim or counterclaim in court during the
time periods set forth in this Agreement for such restrictive covenants, and
Executive is not immediately enjoined from breaching any of the restrictive
covenants herein, then if a court of competent jurisdiction later finds that the
challenged restrictive covenant is enforceable, the time periods set forth in
the challenged restrictive covenant(s) shall be deemed tolled upon the filing of
the claim or counterclaim in court seeking or challenging the enforceability of
this Agreement until the dispute is finally resolved and all periods of appeal
have expired; provided, however, that to the extent Executive complies with such
restrictive covenant(s) during such challenge, the time periods set forth in the
challenged restrictive covenant(s) shall not be deemed tolled.

9. Notification to Subsequent Employer. Executive agrees to notify any
subsequent employer of the existence and terms of this Agreement. In addition,
Executive authorizes the Company Group to provide a copy of this Agreement to
third parties, including but not limited to Executive’s subsequent, anticipated,
or possible future employers.

 

10. Notices.

(a) All notices provided for or required by this Agreement shall be in writing
and shall be deemed to have been properly given when sent to the other party by
facsimile (confirmation of receipt required) or when received by the other party
if mailed by certified or registered mail, return receipt requested, as follows:

 

If to the Company: Total System Services, Inc. Attn: General Counsel One TSYS
Way Post Office Box 1755 Columbus, Georgia 31902 If to Executive: Most recent
address on file with the Company



--------------------------------------------------------------------------------

(b) Either party hereto may change the address to which notice is to be sent by
written notice to the other party in accordance with the provisions of this
section 10.

11. Governing Law; Venue. This Agreement shall be deemed to be made in, and in
all respects shall be interpreted, construed, and governed by and in accordance
with the laws of the State of Georgia, irrespective of its choice-of-law rules.
Any action arising under or related to this Agreement, shall be filed
exclusively in the state or federal courts with jurisdiction over Muscogee
County, Georgia or Gwinnett County, Georgia and each of the parties hereby
consents to the jurisdiction and venue of such courts.

12. Assignability. This Agreement is personal to Executive and may not be
assigned by Executive. Any purported assignment by Employee shall be null and
void from the initial date of the purported assignment. This Agreement shall be
assignable by the Company and shall inure to the benefit of the Company and its
successors and assigns.

13. Severability. Should any provision of this Agreement be declared or
determined by any court of competent jurisdiction to be unenforceable or invalid
for any reason, the validity of the remaining parts, terms or provisions of this
Agreement shall not be affected thereby and the invalid or unenforceable part,
term or provision shall be deemed not to be a part of this Agreement.

14. Third Party Beneficiaries. The parties agree that the Company Group and each
member thereof are intended third party beneficiaries of this Agreement, with
full rights to enforce this Agreement. Except as stated in the preceding
sentence, this Agreement does not confer any rights or remedies upon any person
or entity other than the parties to this Agreement and their respective
successors and permitted assigns.

15. Modification. No provision of this Agreement may be modified or waived
except in writing signed by Executive and a duly authorized representative of
the Company. The writing shall specifically reference this Agreement and the
provision that the Company and Executive intend to waive or modify.
Notwithstanding the foregoing, if it is determined by a court of competent
jurisdiction that any restrictive covenant set forth in this Agreement is
excessive in duration or scope or is unreasonable or unenforceable, it is the
intention of the parties that such restriction may be modified by the court to
render it enforceable to the maximum extent permitted by law.

16. Survival. Executive’s obligations under this Agreement shall survive the
termination of Executive’s employment for any reason, and shall thereafter be
enforceable whether or not such termination is claimed or found to be wrongful
or to constitute or result in a breach of any contract or of any other duty owed
or claimed to be owed to Executive by the Company.

17. Electronic Signature. Executive’s acceptance and execution of this Agreement
shall be made by electronic acknowledgment, and Executive agrees that his or her
electronic acknowledgment of this Agreement shall be considered the equivalent
of his or her written signature.

 

TOTAL SYSTEM SERVICES, INC. By:

/s/ Ryland Harrelson

Ryland Harrelson Executive Vice-President and Chief HR Officer